De Blanc, J.
In this case a motion is made to dismiss the appeal on the grounds, (1) that the transcript does not contain the record of the succession of Thomas R. Sutton, offered in evidence by the plaintiffs; (2) that the clerk’s certificate is wanting in every legal requisite.
The record referred to in appellee’s motion was not copied in the transcript; the certificate of the clerk is but a list and description of documents, and no application was made to have the transcript completed and the error corrected.

Appeal dismissed.